 1
 2
 3
 4
                           UNITED STATES DISTRICT COURT
 5
 6                        CENTRAL DISTRICT OF CALIFORNIA

 7
 8 SAMUEL KOLB, J.K., by and                      CASE NO: 2:19-CV-00079-MCE-DB
     through his Guardian ad Litem,
 9 KARIN KOLB, and KARIN KOLB,                    ORDER RE PETITION FOR
10                                                APPOINTMENT OF GUARDIAN AD
                      Plaintiffs,                 LITEM FOR PLAINTIFF J.K. (Dkt.
11                                                No. 3)
12                  vs.
13
   COUNTY OF PLACER; DEPUTY
14 CURTIS HONEYCUTT, and DOES
   1-10, INCLUSIVE,
15
16                   Defendants.
17
18
19
           GOOD CAUSE APPEARING,
20
           Petitioner Karin Kolb’s petition for an order appointing her as guardian ad
21
     litem for Plaintiff J.K., a minor, is hereby GRANTED.
22
           IT IS SO ORDERED.
23

24
     Dated: February 11, 2019
25
     
26

27

28
                                              1
